DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed on May 10, 2021, has been entered. Claims 1, 6-9, 13-16, and 18-20 remain pending in the application. 
Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, line 5, “and” should be deleted after “a second core first face”, and in line 6, --and-- should be inserted after “the first core first face”. (The examiner acknowledges that, in the previous Office action, the incorrect line number was cited by the examiner in the objection to claim 9.)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Regarding claim 1, the subject matter not supported by the original disclosure is “the upper core element and the lower core element extend along an entirety of a length of the hockey-stick blade” in lines 3-4. The original disclosure is silent with respect to the extent of the core elements along an entirety of the length of the blade. The core elements are illustrated in Fig. 2, but Fig. 2 does not appear to show the entirety of the length of the blade (since the entirety of the heel 20 does not appear to be shown in Fig. 2).
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the first rib” in line 2. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the first rib” will be interpreted to mean --the rib--.
Claim 20 recites the limitation “the upper, middle and lower cores” in lines 1-2. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the upper, middle and lower cores” will be interpreted to mean --the upper, middle and lower core elements--.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 13-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 1-3(a) as obvious over Xun (US Patent No. 9,044,658, hereinafter Xun).
Regarding claim 9, Xun discloses a method of forming a hockey-stick blade (Figs. 1-3) comprising: providing a separate first core element (upper core portion 50, Fig. 2; col. 4, lines 44-45) and a separate second core element (middle core portion 54), each core element (50, 54) defining an upper edge (at top of each core portion 50, 54 in Fig. 3; at left of each core portion 50, 54 in Fig. 2), a lower edge (at bottom of each core portion 50, 54 in Fig. 3; at right of 
It is the examiner’s position that the first and second core portions/elements (50, 54) of Xun are reasonably considered to be separate elements as claimed, because the core portions (50, 54) are distinct elements and are separated from one another by fiber-reinforced materials (70, 72, 94, Fig. 2; col. 4, lines 44-46; col. 5, lines 9-10) received in a channel (30) between the core portions (50, 54). This interpretation is consistent with Applicant’s disclosure, which 
If there is any doubt regarding the examiner’s determination that the first and second core portions/elements (50, 54) of Xun read on the separate core elements as claimed, the examiner notes that Xun further teaches that the core element (20) which includes the first and second core portions (50, 54), although shown in Fig. 3 as a unitary structure, can alternatively include multiple adjoining segments (col. 4, lines 6-8, “Though shown as a unitary structure, the core element 20 can include multiple adjoining or interlocking segments having the same or different properties”; also see col. 1, lines 55-56, noting that unitary construction of the foam core is optional). Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify the invention of Xun by providing the first and second core portions as separate segments (e.g., rather than as parts of a unitary piece as shown in Fig. 3), since Xun explicitly suggests that the core element (20) need not be a unitary structure and can instead include multiple adjoining segments (Xun, col. 1, lines 55-56; col. 4, lines 6-8).
Regarding claim 13, Xun further teaches (Figs. 1-4) spacing the first core element (50) and the second core element (54) apart from one another in a vertical direction (as shown in Figs. 1 and 3, the core elements 50, 54 being separated by channel 30) from a heel region (adjacent to heel portion 12, Fig. 1) to a toe region (adjacent to toe portion 14, Fig. 1; col. 4, lines 38-40).
Regarding claim 14, Xun further teaches (Figs. 2 and 4) the first and second reinforcing elements (70, 72) comprise fiber-reinforced plies (col. 5, lines 9-19) and the rib (94) is formed of fiber-reinforced materials (col. 5, lines 39-40).
claim 15, Xun further teaches (Fig. 17; col. 12, lines 8-22, structurally and functionally similar to embodiment of Figs. 1-4 but with channels of different lengths) providing one reinforcing element (received in lower channel 604, col. 12, lines 13-22) with a length extending along a length of the hockey-stick blade that is greater than a length of another reinforcing element (received in upper channel 602, col. 12, lines 13-22) extending along the length of the hockey-stick blade.
Regarding claim 16, Xun discloses a method of forming a hockey-stick blade (Figs. 1-2) comprising: providing a separate upper core element (upper core portion 50, Fig. 2; col. 4, lines 44-45), a separate middle core element (middle core portion 54), and a separate lower core element (lower core portion 52), each core element (50, 54, 52) defining an upper edge (at top of each core portion 50, 54, 52 in Fig. 3; at left of each core portion 50, 54, 52 in Fig. 2), a lower edge (at bottom of each core portion 50, 54, 52 in Fig. 3; at right of each core portion 50, 54, 52 in Fig. 2), a first face (as shown in Fig. 3; at top of each core portion 50, 54, 52 in Fig. 2), and a second face (at bottom of each core portion 50, 54, 52 in Fig. 2); wrapping only the upper core lower edge, the upper core first face, and the upper core second face with a first reinforcing element (fiber-reinforced material 70, Fig. 2; col. 5, lines 18-26); wrapping only the middle core element upper edge, the middle core first face, and the middle core second face with a second reinforcing element (72, Fig. 2; col. 5, lines 18-26) and wrapping only the middle core element lower edge, the middle core first face, and the middle core second face with a third reinforcing element (74, Fig. 2; col. 5, lines 18-26); wrapping only the lower core element upper edge, the lower core first face, and the lower core second face with a fourth reinforcing element (76, Fig. 2; col. 5, lines 18-26); placing a first rib (94; col. 5, lines 39-43) between the first reinforcing 
As discussed above, it is the examiner’s position that the upper, middle, and lower core portions/elements (50, 52, 54) of Xun are reasonably considered to be separate upper, middle, and lower core elements as claimed, because the core portions (50, 52, 54) are distinct elements and are separated from one another by fiber-reinforced materials (70, 72, 74, and 76, Fig. 2; col. 4, lines 44-46; col. 5, lines 9-10) received in channels (30, 32) between the core portions (50, 52, 54). This interpretation is consistent with Applicant’s disclosure, which describes the core elements as being “separated from one another by [three] structural ribs 40, 42, 44” made of fiber-reinforced materials (para. 0016). 
If there is any doubt regarding the examiner’s determination that the upper, middle, and lower core portions/elements (50, 52, 54) of Xun read on the separate core elements as claimed, the examiner notes that Xun further teaches that the core element (20) which includes 
Regarding claim 18, Xun further teaches (Figs. 1-4) spacing the upper core element (50), the middle core element (54), and the lower core element (52) apart from one another in a vertical direction (as shown in Figs. 1 and 3, the core elements 50, 54, 52 being separated by channels 30, 32) from a heel region (adjacent to heel portion 12, Fig. 1) to a toe region (adjacent to toe portion 14, Fig. 1; col. 4, lines 38-40).
Regarding claim 19, Xun further teaches (Figs. 2 and 4) the first, second, third, and fourth reinforcing elements (70, 72, 74, 76) comprise fiber-reinforced plies (col. 5, lines 9-19), and the first and second ribs (94, 96) are formed of fiber-reinforced materials (col. 5, lines 39-40).
Regarding claim 20, Xun further teaches the upper, middle, and lower core elements (50, 54, 52) comprise foam (col. 3, line 67-col. 4, line 8).
Claim Rejections - 35 USC § 103
Claims 1 and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xun in view of Gans (US Patent No. 6,918,847, hereinafter Gans).
Regarding claim 1, Xun discloses a method of forming a hockey-stick blade (Figs. 1-2) comprising: providing a separate upper core element (middle core portion 54, Fig. 2; col. 4, lines 44-45) and a separate lower core element (lower core portion 52; the core portions 52, 54 being separated by fiber-reinforcement materials 74, 76, and 96, Fig. 2), wherein the upper core element (54) and the lower core element (52) extend along a length of the hockey-stick blade; providing the upper core element (54) with an upper core lower edge and wrapping the upper core lower edge with a first reinforcing element (fiber-reinforced material 74, Fig. 2; col. 5, lines 18-26); providing the lower core element (52) having a lower core upper edge and wrapping the lower core element upper edge with a second reinforcing element (76, Fig. 2; col. 5, lines 18-26); placing a rib (additional supplemental strip of fiber reinforced material 96, Fig. 2; col. 5, lines 39-43) between the first reinforcing element (74) and the second reinforcing element (76); separating the upper core element (54) from the lower core element (52) entirely by the rib (96; see Fig. 4); and providing a front face (17) and a rear face (19; col. 3, lines 13-14). As noted above, the rib (96) extends the entire length of the channel (32) that separates the upper and lower core elements (54, 52; col. 5, lines 59-60), and therefore entirely separates the core elements (52, 54) from one another. For further discussion of this limitation, see Response to Arguments below. As discussed above, it is the examiner’s position that the upper and lower core elements (54, 52) of Xun are reasonably considered to be separate upper and lower core elements as claimed, because the core portions (54, 52) are distinct elements and are 
Xun does not teach the separate upper and lower core elements extend along an entirety of a length of the hockey-stick blade. However, Gans teaches (Figs. 3-4) that it was known prior to Applicant’s invention to extend separate upper and lower core elements (34, 36) of a hockey-stick blade along an entirety of a length of the hockey-stick blade (col. 2, lines 55-66; as clearly shown in Figs. 3-4), in order to optimize performance of the hockey-stick blade (col. 1, lines 35-37; col. 3, lines 59-63). Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify the invention of Xun by extending the separate upper and lower core elements along the entirety of the length of the hockey-stick blade, as taught by Gans, in order to optimize the performance of the blade along its entire length (Gans, col. 1, lines 35-37; col. 3, lines 59-63).
Regarding claim 6, the modified Xun teaches the claimed invention substantially as claimed, as set forth above for claim 1. Xun further teaches (Figs. 1-4) spacing the upper core element (54) and the lower core element (52) apart from one another in a vertical direction (as shown in Figs. 1-4, the core elements 52, 54 being separated by reinforcing elements 74, 76, and 96) from a heel region (adjacent to heel portion 12, Fig. 1) to a toe region (adjacent to toe portion 14, Fig. 1; col. 4, lines 38-40).
claim 7, the modified Xun teaches the claimed invention substantially as claimed, as set forth above for claim 1. Xun further teaches (Figs. 2 and 4) the first and second reinforcing elements (74, 76) comprise fiber-reinforced plies (col. 5, lines 9-19).
Regarding claim 8, the modified Xun teaches the claimed invention substantially as claimed, as set forth above for claim 1. Although Xun does not illustrate one reinforcing element with a length greater than the length of another reinforcing element in the relied upon embodiment, Xun further teaches that the reinforcing elements (74, 76) may either span the entire length between core elements or may span a length less than the entire length between core elements (col. 5, line 59-62), and that the arrangement of the reinforcing elements within the blade can be modified to provide the blade with tailored performance characteristics (col. 5, line 65-col. 6, line 1; also see col. 2, lines 34-38). Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to further modify the invention of Xun by providing one reinforcing element with a length greater than a length of another reinforcing element along the length of the hockey stick blade, in order to achieve tailored performance characteristics of the blade (Xun, col. 2, lines 34-38; col. 5, line 59-col. 6, line 1).
Response to Arguments
Applicant's arguments filed May 10, 2021, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Xun’s supplemental reinforcing elements (94, 96; Figs. 2 and 4) merely extend along the front face of the blade, the examiner disagrees with Applicant’s interpretation of what is taught by Xun. It is clear from Fig. 2 (reproduced below), 

    PNG
    media_image1.png
    255
    380
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    456
    media_image2.png
    Greyscale

.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /July 16, 2021/